                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONALD BOOKER,                            :
    Plaintiff,                            :
                                          :
      v.                                  :      CIVIL ACTION NO. 19-CV-1033
                                          :
COMMISSIONER OF SOCIAL                    :
SECURITY,                                 :
     Defendant.                           :


                                        ORDER

      AND NOW this 31st day of October, 2019, upon consideration of the parties’

submissions, it is ORDERED that:

      1. Defendant’s Uncontested Motion to Remand (Doc. No. 19) and Plaintiff’s

           Request for Review (Doc. No. 18) are GRANTED, and the matter is

           REMANDED in accordance with the fourth sentence of 42 U.S.C. § 405(g) to

           the Commissioner of Social Security for further proceedings consistent with

           the Memorandum Opinion;

      2. JUDGMENT IS ENTERED by separate document, filed

           contemporaneously. See Shalala v. Schaefer, 509 U.S. 292, 303 (1993);

           Kadelski v. Sullivan, 30 F.3d 399, 402 (3d Cir. 1994); Fed. R. Civ. P. 58(a).

      3. The Clerk of Court shall mark this case CLOSED for all purposes including

           statistics.



                                                 _s/Richard A. Lloret_________
                                                 RICHARD A. LLORET
                                                 U.S. Magistrate Judge
